COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Mark Kentrell Cheatham, Sr., Luella Miller, Mark Cheatham, Jr. and
                         Lacy Reese v. Michael A. Pohl, Law Offices of Michael Pohl, PLLC,
                         Robert Ammons, The Ammons Law Firm, LLP, Donalda Pohl, Edgar
                         Jaimes, and Helping Hands Financing, LLC

Appellate case number:   01-20-00046-CV

Trial court case number: 2017-41110

Trial court:             55th District Court of Harris County

Date motion filed:       September 29, 2022

Party filing motion:     Appellees, Robert Ammons and The Ammons Law Firm, LLP


       Appellees, Robert Ammons and The Ammons Law Firm, LLP, move for rehearing. It is
ordered that the motion for rehearing is denied.


Judge’s signature: _____/s/ Sarah Beth Landau ____________________
                   Acting for the Court

Panel consists of: Justices Kelly, Landau, and Hightower.

Date: _December 6, 2022_____________________